Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The amendments to the claims dated November 16, 2022 have overcome the rejections under 35 USC 112(b) in the Office Action dated October 05, 2022. The rejections are hereby withdrawn.

Response to Arguments
3.	Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.

4.	In response to Applicant's argument above pertaining to “Thus, test instruments 13A to 13N of Wadell need to be calibrated before test DUT, be used to test the DUT, and do not provide reference parameter or reference standard for the device under test. However, in this application, the reference instrument group provides the reference standards for the instrument to be verified, and the automatic verification system is used to test the instrument to be verified.” The Examiner respectfully disagrees. While it is correct that the test instruments 13A to 13N taught by Wadell are calibrated before using them to provide signals to the DUT (instrument), 13A to 13N still provide signals to the DUT. Prior calibration does not prevent 13A to 13N from providing signals to the DUT.
5.	In response to Applicant's argument above pertaining to “Thus, LAI' gateway control unit 21 does not receive a command from an external control system to complete switch and transfer of a control signal and a detection signal. In this application, the network interface is configured to receive a command from an external control system to complete switch and transfer of a control signal and a detection signal of different reference instruments of the reference instrument group.” The Examiner respectfully disagrees. LAI teaches that the gateway control unit 21 receives commands from external cloud-based database 11. The gateway control unit 21 switches and transfers a control signal the detection signal (¶ 0032) of the different modules 23, 24, 25. One skilled in the art would modify the communication interface taught by Wadell with the communication interface taught by LAI to teach the limitation of “receive a command from an external control system to complete switch and transfer of a control signal and a detection signal.”
6.	In response to Applicant's argument above pertaining to “Wadell fails to disclose the reference instrument group, and LAI does not teach network interface with the same or similar functions, and does not teach five independent verification subsystems for collecting setting and measurement data of the reference instrument group and the instrument to be verified, analyzing the collected data and performing formatted output of the data to generate a verification report.” The Examiner respectfully disagrees. As mentioned above, Wadell teaches the reference instrument group 13A to 13N. As mentioned above, LAI teaches a network interface. Furthermore, LAI teaches that the modules 23, 24, 25 are connected to independent subsystems that can be selected. One skilled in the art would be able to combine the teachings of Wadell and LAI to teach the limitations in claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wadell et al (US 2017/0146632 A1) (herein after Wadell), and further in view of LAI (US 2015/0149617 A1) (herein after LAI).

	Regarding Claim 1, Wadell teaches, an intelligent instrument verification system (Fig. 1: automatic test equipment (ATE) 10), comprising: an automatic verification system (Fig. 1: test computer 12, test program sets); a reference instrument group (Fig. 1: test instruments 13A to 13N); and a communication control interface (Fig. 1: calibration device 23, device interface board (DIB) 16, connection interface 14); wherein the automatic verification system is connected to an instrument (Fig. 1: DUTs (not shown)) to be verified through the communication control interface (Fig. 1, ¶ 0026); the automatic verification system is connected to the reference instrument group through the communication control interface (Fig. 1, ¶ 0028: a connection interface 14, which connects test instrument outputs 15 to a DIB 16); and the reference instrument group is connected to the instrument to be verified through the communication control interface (Fig. 1, ¶ 0027 Each test instrument may be configured to output test signals to test a DUT); the communication control interface comprises a reference interface adapter (Fig. 1, calibration device 23), — the reference interface adapter is configured to connect the instrument to be verified with a corresponding reference instrument of the reference instrument group to achieve control and collection of the instrument to be verified (Fig. 2, ¶ 0037 receive the test signals output by the first switch, and to selectively output the test signals out to one or more DUTs — Second switch 268 is also controllable to receive response (or other) signals from one or more DUTs; Examiner interpretation: the test instruments are connected to DUTs. The DUTs are controlled and signals are received); — the reference interface adapter comprises a standard matrix switch (Fig. 2: different number of switches), a standard power divider (Fig. 2: (switch 268 of FIG. 2) may be replaced with a power divider or splitter circuit) and a standard attenuator (Fig. 4: programmable attenuator 66A, 668, 66C, 66D); the standard matrix switch is configured to be connected to different external reference signals or external reference instruments during verification (Fig. 2, ¶ 0037 receive the test signals output by the first switch, and to selectively output the test signals out to one or more DUTs), and configured to enable automatic switching and selection among the external reference signals or external reference instruments according to a preset rule (Fig. 2, ¶ 0035 data stored in memory; Examiner interpretation: calibration device 23 controls switches according to data stored in memory); the standard power divider is configured to enable a standard power division of the detection signal under different verification modes (Fig. 2, ¶ 0057: signal output to/from the signal paths to the DUT), so as to complete a specific detection item (Fig. 2 ¶ 0058; Examiner interpretation: the power divider controls the signal in or out  of the DUT to increase signal power or to reduce noise); and the standard attenuator is configured to attenuate the reference signals to complete different verification items —. (Fig. 2, ¶ 0058: reduce high power signals.)
	Wadell fails to teach, the communication control interface comprises — a USB/general purpose interface bus (GPIB) interface and a network interface; — and the USB/GPIB interface and the network interface are both configured to receive a command from an external control system to complete switch and transfer of a control signal and a detection signal — and the automatic verification system comprises a first verification subsystem, a second verification subsystem, a third subsystem, a fourth verification subsystem and a fifth verification subsystem which are configured to independently complete a corresponding verification item to output a corresponding verification report.
	In analogous art, LAI teaches, the communication control interface (Fig. 1, monitored environment 31) comprises — a USB/general purpose interface bus (GPIB) interface (Fig. 1, serial bus module 23) and a network interface (Fig. 1, gateway control unit 21); — and the USB/GPIB interface and the network interface are both configured to receive a command from an external control system to complete switch and transfer of a control signal (Fig. 1, control signal) and a detection signal (Fig. 1, detection signals); — and the automatic verification system (Fig. 1, ¶ 0035: mobile apparatus 13, the computer application program) comprises a first verification subsystem (Fig. 1, ¶ 0037: a spectrum analyzer), a second verification subsystem (Fig. 1, ¶ 0037: a noise meter), a third subsystem (Fig. 1, ¶ 0037: a spectrum analyzer), a fourth verification subsystem (Fig. 1, ¶ 0037: a power meter) and a fifth verification subsystem (Fig. 1, ¶ 0037: a network analyzer) which are configured to independently complete a corresponding verification item to output a corresponding verification report (Fig. 1, ¶ 0008 apparatus connection state via the analog input/output; Examiner interpretation: the connection state is the verification report of the subsystems.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wadell by combining the communication control interface taught by Wadell with the communication control interface taught by LAI to achieve the predictable result of communication between instruments in a manner that saves time, saves labor and is efficient. [LAI: ¶ 0008.]

	Regarding Claim 2, Wadell in view of LAI teaches the limitations of claim 1, which this claim depends on.
	LAI further teaches, the intelligent instrument verification system of claim 1, wherein — the first verification subsystem is configured to verify a signal generator (Fig. 1, ¶ 0037: a spectrum analyzer); the second verification subsystem is configured to verify a noise-measuring instrument (Fig. 1, ¶ 0037: a noise meter); the third verification subsystem is configured to verify a spectrum analyzer (Fig. 1, ¶ 0037: a spectrum analyzer); the fourth verification subsystem is configured to verify a power meter (Fig. 1, ¶ 0037: a power meter); and the fifth verification subsystem is configured to verify a network analyzer. (Fig. 1, ¶ 0037: a network analyzer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wadell in view of LAI by combining the automatic verification system taught by Wadell in view of LAI with the automatic verification system taught by LAI such that Wadell in view of LAI includes subsystems for a signal generator, a noise-measuring instrument, a spectrum analyzer, a power meter, and a network analyzer the to achieve the predictable result of communication between instruments in a manner that saves time, saves labor and is efficient. [LAI: ¶ 0008.]

	Regarding Claim 3, Wadell in view of LAI teaches the limitations of claim 2, which this claim depends on.
	Wadell further teaches, the intelligent instrument verification system of claim 2, wherein the automatic verification system is configured to select a subsystem corresponding to the instrument to be verified to execute corresponding detection items (Fig. 1, ¶ 0026: test computer may download test program sets to test instruments; Examiner interpretation: the test computer selects the test program), and select a reference instrument corresponding to the instrument to be verified from the reference instrument group and enable switching to a corresponding detection path (Fig. 1, ¶ 0027 Each test instrument may be configured to output test signals to test a DUT), so as to achieve synchronous continuous control and complete data record and collection of detection items of the instrument to be verified to output a verification report. (Fig. 1, ¶ 0026: test computer 12 communicates with test head 11 to control testing; Fig. 1, ¶ 0027 Each test instrument may be configured to output test signals to test a DUT, and to receive signals from the DUT; Examiner interpretation: the test computer controls the DUT, collects signals from the DUT and outputs DUT response.)

	Regarding Claim 4, Wadell in view of LAI teaches the limitations of claim 3, which this claim depends on.
	Wadell further teaches, the intelligent instrument verification system of claim 3, wherein the reference instrument group comprises a reference power meter, a reference local oscillation signal source, a reference spectrum analyzer, a reference microwave transformer, a reference noise source, a reference measuring receiver and a reference frequency meter. (Fig. 1, ¶ 0027 one or more of the test instruments are microwave test instruments for performing radio frequency (RF) tests.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858